United States Court of Appeals
                      For the First Circuit

No. 12-1517

                          AKWASI AGYEI,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                      Howard, Circuit Judge,
                   Souter,* Associate Justice,
                    and Lipez, Circuit Judge.


     Joanna M. Golding and Trupti N. Patel & Associates on brief
for petitioner.
     Stuart F. Delery, Acting Assistant Attorney General, Civil
Division, John S. Hogan, Senior Litigation Counsel, and Edward E.
Wiggers, Trial Attorney, Office of Immigration Litigation, on brief
for respondent.


                         August 30, 2013




     *
       Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
              LIPEZ, Circuit Judge.         Petitioner Akwasi Agyei seeks

review   of    the    agency's   decision    that    he   was    ineligible   for

adjustment of status and cancellation of removal, as well as the

denial of his motion to reconsider and reopen.                     The agency's

actions were premised on the finding that he had materially

misrepresented to immigration officials the circumstances of his

marriage, thereby making him statutorily ineligible for the relief

he seeks.      Agyei challenges this factual finding and the related

determinations of ineligibility.            He also raises due process and

ineffective assistance of counsel claims.

              Applying the appropriate standards of review, we must

defer to the agency's factual findings.             This deference compels us

to deny Agyei's petition for review.

                                      I.

A.   Agyei's Requested Forms of Relief

              Agyei is a Ghanaian national who entered the United

States without inspection in 1984.            His proceedings have taken a

long and winding course, during which he has deployed a variety of

stratagems in an effort to avert his removal. Two forms of relief,

adjustment of status and cancellation of removal, are at issue in

this case.

              Agyei   seeks   adjustment     of     status      under   8   U.S.C.

§ 1255(i), which permits certain noncitizens to become lawful

permanent residents ("LPRs").        This statute provides a pathway to


                                     -2-
relief for "certain grandfathered aliens" who would otherwise be

ineligible to adjust status because they entered without inspection

or are otherwise precluded from availing themselves of the more

common form of adjustment of status.        Matter of Estrada, 26 I. & N.

Dec. 180, 183 (BIA 2013); see also id. 8 U.S.C. § 1255(a), (c).1

              The statute sets forth various means of adjusting status.

The one at issue in this case is the family-based mechanism, which

requires as a precursor that an LPR or U.S. citizen family member

petition on behalf of the noncitizen seeking to adjust status. Id.

§ 1255(i)(1)(B)(i). The "grandfathering" provisions of the statute

require that the petition have been filed before April 30, 2001.

Matter of Estrada, 26 I. & N. Dec. at 183; see also 8 U.S.C.

§ 1255(i)(1)(B)(i).       The petition names the noncitizen seeking

adjustment as the beneficiary.          See id.; see generally Luevano v.

Holder, 660 F.3d 1207, 1213-14 (10th Cir. 2011).             This petition,

called   an    I-130   petition,   is    sent   to   U.S.   Citizenship   and

Immigration Services ("USCIS"), an agency within the Department of

Homeland Security ("DHS").      See, e.g., Lockhart v. Napolitano, 573

F.3d 251, 253-54 (6th Cir. 2009).         USCIS adjudicates the petition

and determines whether it should be approved.               As part of that

process, USCIS verifies the existence of the family relationship.

See Taing v. Napolitano, 567 F.3d 19, 21-22 (1st Cir. 2009); see


     1
       For more background regarding the history and purpose of
this statute, see Matter of Rajah, 25 I. & N. Dec. 127, 133-34 (BIA
2009).

                                    -3-
also 8 U.S.C. § 1154(b).        For these purposes, Agyei has variously

been the beneficiary of either his brother, Henry Opoku, or his

wife, Esther Raudys, who are both U.S. citizens.

           If USCIS approves the petition, the beneficiary "may then

seek adjustment of status to that of a LPR by filing an . . .

application."    See Taing, 567 F.3d at 21.2       If the beneficiary is

in removal proceedings, the presiding immigration judge ("IJ") has

authority over the adjustment application and decides whether the

applicant meets the statute's other requirements and should receive

relief.   8 C.F.R. § 1245.2(a)(1).

           Agyei's second requested form of relief is cancellation

of   removal   for    certain   non-LPRs,   otherwise   known   as   non-LPR

cancellation.        See 8 U.S.C. § 1229b(b).      Although it does not

entail a separate petitioning process, this form of relief also

relies on a family relationship.            To be eligible for non-LPR


      2
        The statute also requires that an immigrant visa be
"immediately available . . . at the time [the] application is
filed" before the beneficiary can show eligibility for adjustment
of status. 8 U.S.C. § 1255(i)(2)(B). The availability of family-
based visas is determined by a statutory formula, which sets forth
preference categories based on the family relationship at issue, as
well as annual limits on the number of visas available per
category. See id. §§ 1151(c), 1153(a). Once the I-130 petition is
approved, the beneficiary must then wait until a visa becomes
available to file an application. See Succar v. Ashcroft, 394 F.3d
8, 14-15 & n.6 (1st Cir. 2005).
     For certain categories of relatives, called "immediate
relatives," the approval of an I-130 petition makes a visa
"immediately available." Taing, 567 F.3d at 21 and n.2. As a
consequence, an application for adjustment of status may be filed
concurrently with an I-130 petition on behalf of an immediate
relative. Taing, 567 F.3d at 21.

                                     -4-
cancellation, the applicant must establish, inter alia, "that [his

or her] removal would result in exceptional and extremely unusual

hardship to the alien's [U.S. citizen or LPR] spouse, parent, or

child."     Id. § 1229b(b)(1)(D).             Agyei has at different points

relied on his wife, Raudys, or his U.S. citizen child as his

qualifying      relatives      for    the     purposes    of    eligibility      for

cancellation.

B.   Agyei's Initial Proceedings Before the IJ

             With that backdrop set, we now recount the facts of

Agyei's case, as drawn from the agency's findings and our review of

the administrative record.             On October 30, 1997, his brother,

Opoku, filed an I-130 petition naming Agyei as a beneficiary.                    The

former Immigration and Naturalization Service ("INS") approved

Opoku's petition on May 27, 1998. This petition was not acted upon

for a number of years.3

             In the meantime, on February 23, 1999, Agyei married

Esther Raudys in Massachusetts.                Later that year, immigration

authorities detained Agyei and initiated removal proceedings,

charging him with being present in the United States without being


      3
          The delay in acting on Opoku's petition presumably was
attributable to the low statutory preference that the sibling of a
U.S. citizen receives.             8 U.S.C. § 1153(a)(4).              There is a
substantial wait time for an approved sibling-based petition to
result in an immigrant visa. See, e.g., Visa Bulletin for August 2013, U.S.
Dep't of State, http://travel.state.gov/visa/bulletin/bulletin_6028.html (last visited
Aug. 22, 2013).     The record suggests that a visa did not become
available for Agyei through Opoku's petition until sometime in 2007
or 2008.

                                        -5-
admitted or paroled.        See 8 U.S.C. § 1182(a)(6)(A)(i).               Agyei

conceded removability and stated that he would apply for non-LPR

cancellation, relying on Raudys as his qualifying relative.                 This

application listed separate addresses for Raudys and himself.

            On October 27, 2000, the IJ held a hearing on Agyei's

cancellation application, where Agyei first offered testimony

regarding his marriage.      In response to direct questions regarding

his living arrangements, Agyei stated that he married Raudys in

February 1999, and that they lived together for six months.

Eventually, Agyei and Raudys "started seeing things differently,"

and separated in order to "give each other space."                    He also

testified that he intended to divorce Raudys, but that he had not

yet done so in part because Raudys had terminal cancer.

            At a subsequent hearing in April 2001, the IJ noted that

under BIA precedents, the availability of other means of avoiding

removal (such as adjustment of status) could weigh against Agyei in

determining    whether    his   wife    would    suffer    "exceptional      and

extremely unusual hardship" for the purposes of establishing his

eligibility     for      cancellation.          See      generally    In      re

Monreal-Aguinaga, 23 I. & N. Dec. 56, 64-65 (BIA 2001).                The IJ

suggested that it would therefore behoove Agyei to look into

adjusting   status    through   his    wife,    rather    than   pursuing    his

application for cancellation.




                                       -6-
C.   Raudys's I-130 Application and the Subsequent Interviews

             As suggested, on April 27, 2001, Raudys filed a Form I-

130 with USCIS in order to establish her relationship to Agyei.

The version of Raudys's I-130 contained in the record is dated May

22, 1999, despite the fact that Agyei first pursued adjustment

through his wife in 2001. The petition listed the same address for

both her and Agyei.

             The IJ continued the removal proceedings so that USCIS

could adjudicate Raudys's I-130 petition.              The case saw little

activity     until   November    2004.       Then,    as   part   of   USCIS's

investigation, immigration officers conducted separate interviews

with Agyei and Raudys.4         USCIS's denial of Raudys's I-130, dated

January 18, 2006, states that the couple gave inconsistent answers

to several questions.5 These discrepancies included: the number of

years they had known each other, Agyei's favorite sports team,

their     movie-watching   habits,    and   whether    they   received    paid

magazine subscriptions at home.             USCIS also identified "many"

differences in their respective drawings of their bedroom, and

noted that Agyei filed taxes as a single person in 1999 and 2000.


      4
       Agyei and Raudys were apparently first interviewed by the
agency in October 2001, but the record does not disclose what
transpired at that meeting.
      5
       The denial letter states that Raudys was informed of the
agency's intent to deny her petition the previous year. Although
Raudys apparently submitted rebuttal information in response to
that notice, neither the agency's notice nor Raudys's rebuttal are
in the record.

                                     -7-
           The denial letter stated that Raudys's attorney attempted

to rebut these contentions by suggesting that Agyei and Raudys were

"living separately from each other" so that Raudys could care for

her ailing mother during the daytime, but that they spent their

nights together. Based on the inconsistencies in their statements,

USCIS stated that the evidence suggested that Agyei and Raudys were

not living together, and it concluded that they had entered into a

sham marriage for the purpose of obtaining immigration benefits.

Accordingly, USCIS denied Raudys's I-130, thereby cutting off

Agyei's chance to adjust status through his wife.

D.   Agyei's Further Proceedings Before the IJ and the BIA

           During   a   period   of   some   confusion   relating   to   his

whereabouts, Agyei was ordered removed in absentia for failure to

appear at a hearing. Once the confusion was cleared up, the agency

resumed his removal proceedings in 2007.         For reasons that remain

unclear, neither Agyei nor the IJ had received word at this point

of USCIS's January 18, 2006, denial of Raudys's I-130 petition.

           At an April 12, 2007 hearing, the government attorney

informed the IJ and Agyei for the first time that Raudys's I-130

petition had been denied.    In response, Agyei expressed his intent

to file another application for cancellation of removal, this time

relying on his U.S. citizen daughter as the qualifying relative.6


      6
      Although the revised application was apparently never filed,
the parties do not dispute that this particular cancellation
application is the one at issue in this appeal.        Due to the

                                      -8-
           On March 17, 2009, Agyei filed a motion asking to change

his requested form of relief yet again.      He cited USCIS's previous

grant of his brother's petition in 1998, and stated his intent to

adjust status via that petition. The IJ granted the motion and the

proceedings were continued so that Agyei could submit supporting

documentation.

           The proceedings reconvened on February 16, 2010, when

Raudys's I-130 petition was discussed in detail for the first time.

The government argued that USCIS's determination that Agyei and

Raudys had entered into a sham marriage defeated his eligibility

for adjustment based on Opoku's petition.       See Part II.A, infra.

The IJ expressed reluctance to bar his application for relief based

solely on the denial of Raudys's I-130 petition, and continued the

case so that Agyei could submit evidence rebutting or explaining

the inconsistencies between Raudys's statement and his.            The IJ

also suggested that Agyei apply for a waiver of inadmissibility for

his allegedly fraudulent statements, otherwise known as a 212(i)

waiver, filed on Form I-601, in order to clear his path to

adjustment. See 8 U.S.C. § 1182(i) (permitting Attorney General to

waive   inadmissibility   due   to    noncitizen's   "fraud   or   willful

misrepresentation of material fact").



parties' agreement on this subject, and the fact that it does not
alter the outcome of this appeal, we accept that the cancellation
application presently before us relied on Agyei's relationship to
his child.

                                     -9-
            On June 4, 2010, Agyei submitted an affidavit stating

that he did not disclose the fact of his and Raudys's separation

during the I-130 interviews because he was "afraid." The affidavit

attributed any inconsistencies between his and Raudys's interviews

to this fear.    This filing also indicated that Agyei had fathered

two children with a woman named Luckie Thompson.           The first was

born   in   September   2002,   before    Agyei's   November   2004   I-130

interview; the second was born in April 2008.

            The IJ held a hearing a few weeks later, where Agyei's

counsel requested more time to file a waiver of inadmissibility for

his allegedly fraudulent statements.        The IJ denied this request,

stating that Agyei had already been placed on notice that a waiver

might be necessary.      The court also refused to let Agyei offer

further explanation regarding his misrepresentations to the agency,

noting that his affidavit conceded that he had concealed his

separation.    The IJ then issued a lengthy oral decision that found

Agyei removable and ineligible for relief, and ordered his removal

to Ghana.

            Agyei appealed to the BIA, which dismissed the appeal on

August 19, 2011.    Due to his then-counsel's error, he failed to

file a timely petition for review.        On November 17, 2011, with the

aid of his new and current attorney, Agyei filed a motion to

reconsider and reopen.      Although styled as a "motion to reopen"

only, Agyei's motion also sought reconsideration of several of the


                                   -10-
BIA's conclusions as to his direct appeal, in addition to new due

process and ineffective assistance of counsel claims.

            On March 29, 2012, the BIA denied the motion to the

extent it requested reconsideration because it was both untimely

and rehashed arguments already raised during his direct appeal.

The   BIA   also   denied   the   motion    to   reopen   because   Agyei   was

statutorily ineligible for his requested forms of relief, and thus

unable to show prejudice.

            Nevertheless, the BIA granted Agyei's request that it

reissue the dismissal of his direct appeal, thereby giving him

another chance to seek review before this court.               After the BIA

reissued its decision, Agyei filed a timely petition for review,

challenging both the dismissal of his direct appeal and the denial

of his motion to reopen and reconsider.

                                     II.

            The BIA adopted and affirmed the IJ, and also elaborated

on some of the bases of the IJ's order.                    Thus, our review

encompasses both the BIA's and the IJ's orders. Liu v. Holder, 714

F.3d 56, 59 (1st Cir. 2013).        We review questions of law de novo,

id., and factual determinations for substantial evidence, id.

(citing Lobo v. Holder, 684 F.3d 11, 16 (1st Cir. 2012)).               Under

the latter standard, we cannot contravene the agency's factfinding

unless a reasonable adjudicator would be compelled to reach a




                                     -11-
contrary conclusion. Guaman-Loja v. Holder, 707 F.3d 119, 122 (1st

Cir. 2013).

            We review the denial of a motion to reopen or reconsider

for abuse of discretion.        Bead v. Holder, 703 F.3d 591, 593 (1st

Cir. 2013) (reopening); Martinez-Lopez v. Holder, 704 F.3d 169, 171

(1st Cir. 2013) (reconsideration).            A motion to reopen focuses on

"new facts that will be proven at a hearing to be held if the

motion is granted," 8 C.F.R. § 1003.2(c)(1), and may be denied if

the movant fails to "establish[] a prima facie case of eligibility

for the substantive relief sought," Larngar v. Holder, 562 F.3d 71,

74 (1st Cir. 2009).       The petitioner must demonstrate that the

agency committed an error of law or exerted its authority in an

arbitrary or capricious manner in denying the motion.              See Raza v.

Gonzales,   484   F.3d   125,   127    (1st    Cir.   2007).   A   motion   to

reconsider must "set forth either an error of law or an error of

fact" in the agency's decision.          Arias-Valencia v. Mukasey, 529

F.3d 428, 430 n.1 (1st Cir. 2008).            The petitioner is required to

show that the "denial was made without a rational explanation,

inexplicably departed from established policies, or rested on an

impermissible basis."      Zhang v. INS, 348 F.3d 289, 293 (1st Cir.

2003) (internal quotation marks omitted).

            The posture of this appeal requires some explanation. As

noted, Agyei's petition seeks review of both the August 2011

dismissal of his direct appeal to the BIA, as well as the March


                                      -12-
2012 denial of his motion to reopen and reconsider. Although Agyei

raises a number of arguments on appeal, resolution of this case

depends on one basic issue -- whether the agency erred in finding

that    he    materially    misrepresented            the    circumstances         of   his

marriage.       As   to   the     direct   appeal,          the   BIA     relied   on   the

misrepresentation         finding     in    deeming          Agyei      ineligible      for

adjustment of status and cancellation of removal.                         Agyei's motion

to reopen and reconsider, for its part, contended that the IJ had

denied him due process by precluding him from presenting evidence

in support of his cancellation application, and, relatedly, that

Agyei had been prejudiced by his prior counsel's ineffective

assistance in failing to ensure that this same evidence was

proffered to the agency.             The agency rejected these arguments

because Agyei could not identify any prejudice arising from either

the denial of due process or his counsel's ineffective assistance.

The    agency    stated    that    even    if    it    accepted         all   of   Agyei's

arguments, they could not alter the fact that he had made material

misrepresentations to immigration officials, thereby rendering him

ineligible for relief.

A.    Adjustment of Status

              First, we address Agyei's ability to adjust status based

on    his    brother's    I-130    petition.          Among       other    requirements,

adjustment of status requires the applicant to show that he is

admissible to the United States.                 8 U.S.C. § 1255(i)(2)(A).               By


                                          -13-
statute, a noncitizen who, "by fraud or willfully misrepresenting

a   material     fact,      seeks     to    procure       .     .     .    a     visa,      other

documentation,        or   admission       into     the    United          States"       is    not

admissible.     Id. § 1182(a)(6)(C)(i).

              We have previously reviewed the agency's finding that a

noncitizen sought to procure an immigration benefit through fraud

or willful misrepresentation as a question of fact subject to

substantial deference review.              See Ymeri v. Ashcroft, 387 F.3d 12,

18 (1st Cir. 2004); see also Abdulahad v. Holder, 581 F.3d 290, 295

(6th   Cir.    2009)       (stating       that    finding       that       noncitizen          had

fraudulently     sought      to     procure      immigration          benefit         was     fact

question).     This approach is consistent with our treatment of the

failure   to     establish        a      bona    fide     marriage          as    a      factual

determination.        See Krazoun v. Ashcroft, 350 F.3d 208, 211-12 (1st

Cir. 2003).

              Here,    the    agency        based       its     conclusion            on      "the

discrepancies and omissions in the respondent's statements and

documentation     submitted         to    establish       the       bona    fides"       of    his

marriage to Raudys.          The dominant discrepancy was Agyei's failure

to disclose the fact of his separation from Raudys, despite Agyei's

acknowledgment that Raudys and he had been separated before the

filing of Raudys's I-130 petition and their subsequent interviews.

Although a separation is not a sufficient basis for finding a

marriage fraudulent, see Matter of McKee, 17 I. & N. Dec. 332, 334


                                           -14-
(BIA 1980), it is a material fact that the agency can rely on to

conclude that a marriage is not bona fide.            See, e.g., Monter v.

Gonzales, 430 F.3d 546, 557-58 (2d Cir. 2005) (holding that

petitioner's "failure to state that he was living separately from

his wife . . . likely affected" agency's scrutiny of his marriage).

              Agyei argues that his failure to disclose his separation

is distinguishable from a material misrepresentation.                 We are not

persuaded.       For   one   thing,   Agyei's    conduct   is     difficult   to

characterize as a mere "failure to disclose."                   He and Raudys

submitted an I-130 petition that listed themselves as sharing an

address, which was undisputedly untrue at the time they submitted

it.    Although Agyei asserts that Raudys and he had prepared

Raudys's I-130 petition while they were still living together and

simply failed to correct the misleading statement, Agyei compounded

the effect of this misinformation at his I-130 interview by

answering a variety of questions regarding Raudys's and his shared

sleeping      arrangements,    strongly      suggesting    that    he    falsely

portrayed Raudys and he as living together.          These statements were

more   than    mere    omissions.     Moreover,    Agyei's      own     affidavit

acknowledges that he failed to disclose the fact of his separation

from Raudys, indicating his awareness that he had offered a

misleading depiction of his circumstances.          Nor does the fact that

Agyei offered truthful testimony at a previous hearing before the




                                      -15-
IJ cure his conduct during the adjudication of Raudys's I-130

petition.

              If    that   were    not    enough,       there   were     numerous

inconsistencies in Agyei's and Raudys's statements to the INS

interviewers about subjects as basic as the number of years they

had known each other.        Agyei also filed taxes as a single person

during the period of his marriage to Raudys and fathered a child

with another woman before his I-130 interview took place.                     While

these facts may not have been sufficient individually to establish

a finding of fraud, taken together they supply ample support for

the inference that Agyei misrepresented the circumstances of his

marriage to immigration officials.

              In response, Agyei contends that inadmissibility under 8

U.S.C.    §        1182(a)(6)(C)(i)      demands    a     showing      that     his

misrepresentation resulted in the procurement of an immigration

benefit, and that the statutory bar does not apply to him because

Raudys's I-130 petition was denied.          We have stated, however, that

the statute "expressly covers attempts to procure admission or

other    [i]mmigration       law   benefits,       as    well   as     successful

accomplishment of those goals."           Ymeri, 387 F.3d at 20; see also 8

U.S.C. § 1182(a)(6)(C)(i) (encompassing "[a]ny alien who, by fraud

. . . seeks to procure" an immigration benefit (emphasis added)).

Thus, the ultimate failure of Agyei's efforts is of no moment.




                                      -16-
            Finally, Agyei raises the bare suggestion in his brief

that the IJ denied him due process or abused her discretion when

she failed to continue his hearing so that he could file a 212(i)

waiver.7    A successful waiver application would have given the IJ

occasion    to     consider   whether    to    waive    this    ground   of

inadmissibility, thereby rendering Agyei eligible for adjustment.

We   deem   this   undeveloped   argument     abandoned.       See   Vallejo

Piedrahita v. Mukasey, 524 F.3d 142, 144-45 (1st Cir. 2008).

            In sum, the agency did not err in concluding that Agyei

was inadmissible under the statute, and that he thus was ineligible

for adjustment of status.

B.   Cancellation of Removal

            Agyei's application for non-LPR cancellation relies on

the alleged hardship that his U.S. citizen child would suffer if he

were removed.       Non-LPR cancellation requires, inter alia, the

applicant to demonstrate "good moral character."               8 U.S.C. §

1229b(b)(1)(B).     The statute lists a number of ways that preclude

an individual from making this showing as a matter of law, one of

which is "giv[ing] false testimony for the purpose of obtaining any

[immigration] benefits."      Id. § 1101(f)(6).        Testimony "includes

any statement made under oath."     Opere v. INS, 267 F.3d 10, 13 (1st



      7
       This argument differs from the due process claim we address
in Part II.C, infra, which concerns Agyei's ability to present
evidence showing extreme and unusual hardship to his daughter, as
required to establish his eligibility for non-LPR cancellation.

                                  -17-
Cir. 2001) (citing Kungys v. United States, 485 U.S. 759, 781

(1988)). Although the statement need not be material, it must have

been made "with the subjective intent of obtaining immigration or

naturalization    benefits."       Kungys,   485   U.S.    at   779-80.

Importantly, "false testimony" under the statute excludes mere

"concealments," id. at 781 (quotation marks omitted), as well as

statements "made to satisfy other motives -- e.g., embarrassment,

fear, or a desire for privacy," Restrepo v. Holder, 676 F.3d 10, 16

(1st Cir. 2012) (citing Kungys, 485 U.S. at 780).         False testimony

also excludes "'falsified documents or statements not made under

oath.'" Kungys, 485 U.S. at 780 (quoting and adopting government's

brief).

          In Reynoso v. Holder, 711 F.3d 199 (1st Cir. 2013), we

clarified that the applicability of a nondiscretionary bar to

demonstrating good moral character is a legal question that we

review de novo.   Id. at 211.    But in cases such as this one, where

"[t]he critical finding, and . . . the real substance of our

inquiry, is the finding that the alien gave false testimony," our

review is for substantial evidence.       Id.; see also Restrepo, 676

F.3d at 16-17.     Thus, we may grant Agyei's petition only if a

reasonable factfinder would be compelled to reach a conclusion

contrary to the agency's.      Reynoso, 711 F.3d at 211 (citing INS v.

Elías–Zacarías, 502 U.S. 478, 481 (1992)).




                                  -18-
             Here the agency determined that Agyei had given false

testimony because he had "provided false information to immigration

authorities in connection with" his application for adjustment of

status.   This finding was necessarily based on statements made

during his I-130 interviews.8           As the above discussion regarding

Agyei's eligibility for adjustment of status demonstrates, the

record discloses that Agyei and Raudys made numerous inconsistent

statements    about    a   range   of    facts   in   the   course   of   their

interviews, supporting the finding that Agyei unsuccessfully tried

to pass off his marriage as bona fide.                 While some of these

statements may have related only to ordinary details, such as their

living arrangements, movie-watching habits, and shared magazine

subscriptions, the statute "imposes no materiality requirement."

Opere, 267 F.3d at 14.       These findings about the sham marriage in

turn compel the conclusion that Agyei failed to establish good

moral character.      See Reynoso, 711 F.3d at 212 (noting conflicting

testimony regarding "how long [petitioner] and her former spouse

had cohabitated" supported conclusion that petitioner had lied to

obtain immigration benefits).




     8
        Agyei does not dispute that statements made during a visa
petition interview qualify as false testimony under the statute.
See Opere, 267 F.3d at 14 (noting petitioner's testimony that he
"was placed under oath" at beginning of marriage interview and that
his statements during that interview therefore qualified as "false
testimony").

                                    -19-
           Agyei responds that his June 2010 affidavit states that

he and Raudys "were afraid to tell that[] we have been separated

for a while."     Because "embarrassment, fear, or a desire for

privacy" do not denote an intent to obtain immigration benefits,

Kungys, 485 U.S. at 780, Agyei maintains that the agency was

incorrect to conclude he had the requisite fraudulent intent.   The

agency did not credit this response, and the record does not

require a contrary conclusion.     Moreover, Agyei's affidavit does

not explain the object of his alleged fear, raising the strong

inference that Agyei was "afraid" he would be denied adjustment of

status.   Such a fear is indistinguishable from a subjective intent

to obtain immigration benefits via fraud.    See Opere, 267 F.3d at

14 (observing that petitioner had proffered false testimony when he

"lied about his living arrangements, and . . . did so out of fear

that if he told the truth, he would be denied a green card").

C.   Agyei's Opportunity to Contest the Misrepresentation Finding

           Agyei's motion to reopen and reconsider suggested that

the IJ unfairly deprived him of the chance to contest the finding

that he made material misrepresentations to immigration officials,

in violation of his due process right to a full and fair hearing.

He reiterates this argument on appeal. Whatever the merits of this

contention, it cannot provide the basis for a motion to reopen,

which "must state new facts that will be proven at a hearing to be

held if the motion is granted."     Zhu v. Holder, 622 F.3d 87, 92


                                 -20-
(1st Cir. 2010) (citing          8 C.F.R. § 1003.2(c)(1)).        The contention

that the IJ improperly refused to let Agyei testify regarding his

misrepresentations does not rely on "new facts."               See id. (noting

that    "new    evidence    .    .   .    must   have   been   unavailable      and

undiscoverable       at    the   former     hearing"    (citing    8   C.F.R.    §

1003.2(c)(3)(ii))); see also Matter of O-S-G-, 24 I. & N. Dec. 56,

57-58 (BIA 2006) ("A motion to reconsider contests the correctness

of the original decision based on the previous factual record, as

opposed to a motion to reopen, which seeks a new hearing based on

new or previously unavailable evidence.").

               To the extent Agyei sought to raise this argument in a

motion to reconsider, the statute states that such a motion should

be filed within thirty days of the underlying agency decision.                   8

U.S.C. § 1229a(c)(6)(B).             This deadline is in contrast to the

general time limit for filing a motion to reopen, which is ninety

days.   8 U.S.C. § 1229a(c)(7)(C)(i).            The agency concluded that to

the extent Agyei's motion sought reconsideration of the agency's

opinion, it was untimely.                Agyei raises no challenge to that

conclusion on appeal.        Consequently, we are unable to consider his

newly raised due process argument.

D.   Agyei's Remaining Arguments

               Agyei's motion to reopen and reconsider also contended

that (1) the IJ improperly precluded him from presenting further

evidence in support of his cancellation application that would have


                                         -21-
demonstrated extreme and unusual hardship to his U.S. citizen

children; and (2) his then-counsel provided him with ineffective

assistance by not making enough effort to present that same

evidence to the IJ before Agyei was eventually deemed ineligible

for relief. Agyei does not contest that these claims depend on his

ability to show prejudice, however. See Bernal-Vallejo v. INS, 195

F.3d 56, 63-64 (1st Cir. 1999).     Here, the agency correctly noted

that the finding that he made material misrepresentations to

immigration officials made him ineligible for both cancellation and

adjustment.   Agyei's additional evidence about the hardship of his

family   members    would   not   have   remedied   that   finding   of

ineligibility.     This finding defeats his assertion that he was

prejudiced by either the alleged due process violation or his

counsel's allegedly flawed representation.

                                  III.

          Agyei's petition for review is denied.




                                  -22-